Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  The claim recites the step of “ creating topological features”; however, there is no processing parameter defining the step.  Thus, it is unclear what the creating step encompasses.  The claim is incomplete in that there is a gap between the creating step and the result of at least one of undulations in a majority of the upper surface through formation of series of crest and trough regions.
Claim 2 is vague and indefinite.  The claim recites “ cooking the frozen dough piece to product the topologically modified dough product”.  It is unclear what is meant by this limitation.  The topological feature is already in the dough before cooking.  It is unclear what is meant by “ to product”.  
In claim 4, the limitation of “ the topological features includes the series or crest and trough regions” is vague and indefinite.  It is unclear how the limitation further limits claim 1 because the features are already recited in claim 1.
Claim 6 has the same problem as claim 4.
Claim 8 is vague and indefinite.  The limitation of “ fermenting the dough pieces during the baking operation” is vague and indefinite because it is not clear what is meant by fermenting.  Fermentation is a known processing step in the baking technology where carbohydrates are broken down to produce carbon dioxide to cause rising in the dough. It takes place during dough processing. While applicant can be his or her own lexicographer, the terminology used cannot be contrary to its ordinary meaning and applicant does not clearly redefine the term in the instant specification.
In claim 9, the limitation “ less time than a conventional frozen biscuit” is vague and indefinite because it is unclear what would be considered as a conventional frozen biscuit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goedeken ( 2005/0129821) in view of Miller ( 5538744) and Damsgard ( 2004/0151807).
For claim 1, Goedeken discloses a method for producing frozen dough product.  The method comprises the steps of forming a dough and freezing the dough to produce a frozen dough piece.  The dough is baked from frozen storage without a thawing or proofing step.  For claim 8, Goedeken discloses the frozen dough composition experiences additional leavening during baking.  This is considered to be equivalent to the claimed fermenting since additional leavening causes expansion of the dough piece.  The dough is formed by mixing dough ingredients, followed by a rest step and prior to further processing such as sheeting or dividing and rounding, cutting to a desired size and shape.  The method may be applied to a broad range of dough products.  For claims 2, 3,9, Goedeken discloses the frozen dough is baked at temperature of between about 325-400 degrees F. The dough can be baked in any type of oven such as conventional, convection ovens.  For claim 12, Goedenken discloses a frozen dough products such as bread, rolls, crust, donuts..  A roll dough would have a main body, upper surface and lower surface.
( see paragraphs 0004-0007,0009,0059,0062,0066)
Goedeken does not disclose the topological features as in claims 1-4,6-7,11,12-19, the internal temperature and less time as in claim 9, the processing steps as in claim 10 and the lower surface is substantially flat as in claim 5.
Miller discloses a method for making a ridged dough.  The method comprises the steps of  preparing a dough and processing the dough with a means for providing ridges and valleys on the outer surface of the dough.  Miller discloses the ridges increase the surface area of the dough as compared to a dough lacking ridges.  The increased surface area of ridged dough permits greater moisture loss from the dough when it is cooked, since more of the dough surface is subjected to heat energy.  The increased moisture loss from the ridged dough during cooking results in a crust having a more rigid or crisp texture.  As the surface area of the dough increases, the rigidity or crispness of the crust generally increases.  The ridges can increase the surface area by any amount depending on the desired crust texture, thickness, shape, size and overall appearance of the cooked product.  The surface area of the dough is increased by between about 10-200, preferably 20-100.  In one preferred embodiment, the surface area of the dough in increased by about 35-45%.  The ridged dough can have any shape and may be made using techniques such as by sheeting a dough and rolling a pattern of ridges on the dough surface using a grooved dough roller or by stamping a pattern of ridges onto the dough surface.  Preferably, the ridged dough made by any method will have the increased surface area, cross-sectional area distribution and/or ridge-to-valley ratio parameters. ( see columns 1-3, col. 7 lines 1-10)
Damsgard discloses a method for making sweet cookie dough having an imprinted surface.  The dough is a freezer to oven dough.  The method comprises the steps of forming a dough cylinder, cutting the cylinder to provide individual dough pieces, transferring the pieces onto a movable conveyor and controllably applying an ornamental imprint on a surface of each individual pieces.  The dough pieces are carried by conveyor to an imprinting mechanism which includes an imprinting head.  The imprinting head includes one or more imprinting devices that may be movably operatively supported relative to the plane of conveyance of dough pieces.  The imprinting head can comprise linear stamping device.  The contacting face of the linear stamping device carries negative image of the intended imprint in the form of raised portions that will penetrate the individual dough pieces to form features such as channels, grooves, or other such imprinted areas and recesses that will form raised portions on the surface of the dough pieces.  Typical imprints are provided in the range of about 10-75% of the thickness of the dough pieces.  The imprint can provide textural properties to the surface of the dough pieces when they are baked.  For example, the presence of a three-dimensional imprint on the surface can create raised areas of the dough surface that are thinner than the remainder of the dough piece.  These raised areas can thus bake more quickly than the thicker portions of the dough pieces, thereby affecting the moisture level and mouthfeel of the cookie product, and providing a crusty baked cooked product.  The imprint also provides ornamental design to the dough pieces.  ( see paragraphs 0008,0010,0023-0024,0028,0039,0051,0052,0054,0059,0078,0082,0085,0089)
The ridges and valleys imprinted on surface of the dough disclosed in Miller are the same as the claimed crest and trough.  The channels and grooved imprinted on the surface disclosed in Damsgard is the same as the claimed series of tunnels.  Damsgard discloses the imprints can be through varying thickness of the dough , preferably in the range of about 10-75% thickness of the dough.  In paragraph 0054, Damsgard discloses that an ornamental design pattern having features of varying depths can be on the dough piece. For claims 1-2,4,6,11,12,13,14, it would have been obvious to one skilled in the art to incorporate the feature of imprinting ridges and valleys as taught in Miller to the Goedeken dough to increase the surface area of the dough to allow for faster cooking and forming crust having more rigidity and crispness.  It would also have been obvious to one skilled in the art to incorporate the feature of grooves and channels as taught in Damsgard to give an ornamental design of the dough pieces.  For claims 3, ,17,18,19,Miller teaches the surface area increases by 10-200%. For claim 4, Miller teaches the ridges and valleys provide dehydrated, crispy ridges upon baking.  For claims 6, Damsgard discloses channels which are the same as tunnels and the depth can be from 10-75% of the thickness of the dough.  For claims 7,,16, Damsgard also teaches that the depth can vary.  Thus, it is would have been obvious to one skilled in the art to vary the depth further depending on the appearance wanted in the dough.  This would have been an obvious matter of choice.  For claim 8, it is obvious that during baking the dough expand and causes the sealing of the channels when they are present.  Goedeken in view of Miller and Damsgard discloses dough comprising ridges and valleys or channels.  Thus, it is obvious the reduction in time as claimed is also present.  It would have been obvious to one skilled to make biscuit piece as an obvious matter of choice and to determine the appropriate internal temperature to obtain proper cooking of the product.  Such parameter can readily be determined by one skilled in the art.  Goedeken discloses the method is applicable to a broad range of product.  For claim 10, it would have been obvious to one skilled in the art to use the automatic system of conveyor, directing to an imprinting mechanism and cutting as taught in Damsgard to enhance the speed of processing. It would have been obvious to form product having a flat bottom surface as an obvious matter of choice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ross discloses a dough product having grooves formed on the surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
July 8, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793